1    SUSAN G. KUMLI
     Acting Regional Solicitor
2    ANDREW J. SCHULTZ
3    Counsel for Wage and Hour
     KATHERINE E. CAMERON (WA #41777)
4    Senior Trial Attorney
5    NISHA PAREKH (CA #318393)
     ADRIANA E. AHUMADA (CA #274295)
6
     Trial Attorneys
7    UNITED STATES DEPARTMENT OF LABOR
8    300 Fifth Ave., Suite 1120
     Seattle, WA 98104-2397
9    Telephone: (206) 757-6760
10   Cameron.Katherine.E@dol.gov
     Attorneys for Plaintiff Martin J. Walsh,
11   United States Secretary of Labor
12
13
                       IN THE UNITED STATES DISTRICT COURT
14                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
16   MARTIN J. WALSH1,                                   Case No. 2:19-cv-03546-TJH-PLAx
17   Secretary of Labor,
     United States Department of Labor,                  CONSENT JUDGMENT AS TO
18
                                                         DEFENDANTS KP POULTRY,
19                                      Plaintiff,       INC. AND KEVIN TRUONG
20                  v.                                   ONLY [147]
21                                                       Hon. Terry J. Hatter
     KP POULTRY, INC., et al.,
22                                      Defendants.      Final Pre-Trial Hearing:
                                                         December 6, 2021
23
     //
24
     //
25
26
     1
      Secretary Martin J. Walsh was sworn in as Secretary of the Department of Labor on March 23,
27   2021. Pursuant to Fed. R. Civ. P. 25(d), the case caption has been changed to reflect his
28   designation.

         CONSENT JUDGMENT AS TO KP POULTRY AND KEVIN TRUONG
         Case No. 2:19-cv-03546-TJH-PLAx                                                   Page 1
1          Plaintiff Martin J. Walsh, Secretary of Labor, United States Department of
2    Labor, and Defendants KP Poultry, Inc. and Kevin Truong (collectively the
3    “Parties”), have agreed to resolve the matters in controversy in this civil action and
4    agree to the entry of this Consent Judgment and Injunction (“Consent Judgment”)
5    as provided below.
6          STATEMENTS BY AND AGREEMENTS BETWEEN THE PARTIES
7          A.      The Secretary filed a Complaint in the above-captioned proceeding
8    naming Defendants and alleging they violated provisions of sections 6, 7, 11(c),
9    15(a)(2), 15(a)(3), and 15(a)(5) of the Fair Labor Standards Act of 1938, as
10   amended (“FLSA”), 29 U.S.C. §§ 206, 207, 211(c), 215(a)(2), 215(a)(3), and
11   215(a)(5). Defendants filed Answers to the Complaint.
12         B.      Defendants admit that the Court has jurisdiction over the Parties and
13   the subject matter of this civil action and that venue lies in the Central District of
14   California.
15         C.      The Parties agree to waive findings of fact and conclusions of law and
16   agree to the entry of this Consent Judgment without further contest.
17         D.      Defendants agree herein to resolve all allegations of the Secretary’s
18   Complaint and First Amended Complaint.
19         E.      Defendants admit that they have violated Section 6 of the FLSA, 29
20   U.S.C. § 206, by employing employees identified on Exhibit 1 at wage rates less
21   than the applicable minimum wage.
22         F.      Defendants admit that they have violated Section 7 of the FLSA, 29
23   U.S.C. § 207, by failing to pay overtime to employees identified on Exhibit 1 who
24   worked more than 40 hours in a work week. Defendants admit that employees
25   regularly worked after 2:30 p.m. on weekdays and worked on Saturdays and
26   Sundays. Defendants admit that the wages paid to employees in cash and company
27   bank account check were not paid at an overtime rate of one and half times the
28   particular employee’s regular hourly rate for hours in excess of 40 hours in a

      CONSENT JUDGMENT AS TO KP POULTRY AND KEVIN TRUONG
      Case No. 2:19-cv-03546-TJH-PLAx                                                  Page 2
1    workweek.
2          G.     Defendants admit that they have violated Sections 11(c) and 15(a)(5)
3    of the FLSA, 29 U.S.C. § 211 and 215(a)(5), by failing to keep accurate records of
4    hours worked by employees identified on Exhibit 1. Defendants admit that
5    employees regularly worked more hours than reflected in timesheets and that
6    Defendants did not record the total number of hours worked by employees in each
7    workweek.
8          H.     Defendants admit that they have violated Section 15(a)(3) of the
9    FLSA, 29 U.S.C. § 215(a)(3).
10         I.     Defendants represent that they and all individuals and entities acting
11   on their behalf or at their direction and any individual, entity, or corporation with
12   ownership or managerial authority over Defendants have notice of, and understand,
13   the provisions of this Consent Judgment.
14   JUDGMENT AND PERMANENT INJUNCTION
15         Pursuant to the statements and agreements above, upon joint motion of the
16   attorneys for the Parties, and for cause shown,
17         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that,
18   pursuant to Section 17 of the FLSA, 29 U.S.C. § 217, Defendants, their officers,
19   agents, servants, employees, successor companies, parties in interest, and all
20   persons and entities acting at its direction or in concert or participation with it, are
21   permanently enjoined and restrained from violating the FLSA, including through
22   any of the following manners:
23         1.     Contrary to Sections 6 and 15(a)(2) of the FLSA, paying any of their
24   employees who in any workweek are engaged in commerce or in the production of
25   goods for commerce or who are employed in an enterprise engaged in commerce
26   within the meaning of the FLSA, wages at a rate less than the operative minimum
27   wage, which cannot be less than $7.25 per hour (or at a rate less than such other
28   applicable minimum rate as may hereafter be established by amendment to the

      CONSENT JUDGMENT AS TO KP POULTRY AND KEVIN TRUONG
      Case No. 2:19-cv-03546-TJH-PLAx                                                   Page 3
1    FLSA).
2          2.     Contrary to Sections 7 and 15(a)(2) of the FLSA, paying any of their
3    employees who in any workweek are engaged in commerce or in the production of
4    goods for commerce or who are employed in an enterprise engaged in commerce
5    within the meaning of the FLSA, less than one and half times the particular
6    employee’s regular hourly rate for hours in excess of 40 hours in a workweek.
7          3.     Contrary to Sections 11(c) and 15(a)(5) of the FLSA, failing to make,
8    keep, and preserve records of their employees and of the wages, hours and other
9    conditions and practices of employment maintained by them, as prescribed by the
10   regulations issued, and from time to time amended, pursuant to Section 11(c) of the
11   FLSA and found in 29 C.F.R. Part 516, including for each employee, the hours
12   worked each day and each workweek, the employee’s regular hourly rate of pay,
13   total daily or weekly straight time earnings, overtime rate of pay, total premium
14   pay for overtime hours and identification of each deduction made from the
15   employee’s earnings along with a description of the basis/reason and method of
16   calculation of the deduction;
17         4.     Contrary to Section 15(a)(3) of the FLSA, discharging; threatening to
18   discharge, lay off, reduce the work schedule or wages, intimidate; failing to hire; in
19   any other manner discriminating against any employee as a result of this litigation
20   or because such employee has filed any complaint under or related to the FLSA or
21   has spoken or provided information to the Secretary’s representatives in
22   connection with this litigation or participated in or received a distribution from the
23   proceeds of this action; or taking any other action to deter employees from
24   asserting their rights under the FLSA or to interfere with any U.S. Department of
25   Labor investigation of wage or other violations.
26         5.     Requesting, soliciting, suggesting, or coercing, directly, or indirectly,
27   any employee to return or to offer to return to the Defendants or to someone else
28   for the Defendants, any money in the form of cash, check, or any other form, for

      CONSENT JUDGMENT AS TO KP POULTRY AND KEVIN TRUONG
      Case No. 2:19-cv-03546-TJH-PLAx                                                 Page 4
1    wages previously due or to become due in the future to said employee under the
2    provisions of this judgment, or the FLSA; or accepting or receiving from any
3    employee, either directly or indirectly, any money in the form of cash, check, or
4    any other form, for wages heretofore or hereafter paid to the employee under the
5    provisions of this Consent Judgment or the FLSA..
6          6.     Jointly and severally, withholding payment of $100,000.00, which
7    constitutes the back wages found to be due by the Defendants under the FLSA to
8    the employees, who are identified by name, periods of employment, and amounts
9    owed in Exhibit 1, which is incorporated in and made part of this Consent
10   Judgment and will be filed by the Secretary within 14 days of entry of this Consent
11   Judgment.
12              FURTHER, JUDGMENT IS HEREBY ENTERED, pursuant to
13   Section 16(c) of the FLSA, in favor of the Secretary as a judgment owed to the
14   United States of America and against Defendants, jointly and severally, in the total
15   amount of $200,000.00 which is comprised of $100,000.00 in unpaid minimum
16   wage and overtime compensation owed by Defendants and pursuant to authority
17   expressly provided in Section 16 of the FLSA, 29 U.S.C. § 216, an additional equal
18   amount as liquidated damages of $100,000.00. Pursuant to this Judgment, IT IS
19   HEREBY ORDERED THAT:
20         7.     Defendants, jointly and severally, owe and shall pay $100,000.00 in
21   minimum wage and overtime pay hereby due under the FLSA and this Judgment to
22   individuals on Exhibit 1, which is incorporated in and made part of this Consent
23   Judgment. Additionally, Defendants, jointly and severally, owe and shall pay of
24   liquidated damages in the amount of $100,000.00, which are hereby due under the
25   FLSA and this Judgment to individuals on Exhibit 1. The first payment in the
26   amount of $80,000.00 is due within 30 days of the entry of this Consent Judgment.
27   The balance of the judgment amount ($120,000.00) shall be delivered on or before
28   the date the payment is due as set forth in Exhibit 2, which is incorporated in and

     CONSENT JUDGMENT AS TO KP POULTRY AND KEVIN TRUONG
     Case No. 2:19-cv-03546-TJH-PLAx                                                Page 5
1    made part of this Consent Judgment. Defendants may make the payments required
2    by this Consent Judgment (back wages, and liquidated damages, plus interest as
3    applicable) online by ACH transfer, credit card, debit card, or digital wallet by
4    going to https://www.pay.gov/public/form/start/77761888, or by going to
5    www.pay.gov and searching “WHD Back Wage Payment - WE Region”.
6    Payments shall reference BW Case Number #1830788. Alternatively, Defendants
7    may deliver payments using cashier’s check made out to “U.S. Dept. of
8    Labor/Wage & Hour Division” and listing BW Case Number #1830788 on the face
9    of the check, to: United States Department of Labor/Wage & Hour Division, Attn:
10   Back Wage Unit, Daniel Pasquil District Director, 100 N. Barranca Street, Suite
11   #850, West Covina, California 91791.
12         8.     In the event of any default in the timely making of any payment due
13   hereunder, the full amount due under the back wage and liquidated damages
14   provisions of this Judgment which then remains unpaid, plus post-judgment
15   interest at the rate of 10% per year, from the date of this Judgment until paid in
16   full, shall become due and payable upon the Secretary’s sending by ordinary mail a
17   written demand to the last business address of the Defendants then known to the
18   Secretary, Defendants’ home addresses, and to Defendants’ attorneys at: Ray Hsu,
19   Esq., Law Offices of Ray Hsu & Associates, P.C., 801 S. Garfield Ave., Suite 101,
20   Alhambra, CA 91801. In the event Defendants fail to make a payment within ten
21   days of a due date set forth on the payment plan in Exhibit 2, and are not otherwise
22   up-to-date on the total owed under this Consent Judgment, or in the event
23   Paragraph 10 of this Consent Judgment is triggered, then Defendants consent to the
24   entry of a Writ of Execution, pursuant to Federal Rule of Civil Procedure 69, to
25   enforce the monetary terms of this Consent Judgment. The Secretary may seek
26   such a writ at any time after the entry of this Consent Judgment and may represent
27   in filing for such a writ that Defendants consent to its issuance. Upon request from
28   the Secretary, Defendants agree to furnish a complete and accurate list of their real,

      CONSENT JUDGMENT AS TO KP POULTRY AND KEVIN TRUONG
      Case No. 2:19-cv-03546-TJH-PLAx                                                Page 6
1    personal, and business property with an estimated value of $2,000.00 or more and
2    the locations of such property for purposes of the Secretary seeking a Writ of
3    Execution in accordance with this Paragraph of the Consent Judgment.
4          9.     The Secretary shall distribute the proceeds from the settlement
5    payments described in paragraph 7 in the amounts set forth in Exhibit l, less
6    deductions for employees’ share of social security and withholding taxes on the
7    back wage amounts, to the employees identified therein, or if necessary, to the
8    employees’ estates. Any monies not distributed to employees within three (3)
9    years from the date of the Secretary’s receipt of the settlement payment, because of
10   an inability to locate the proper persons or because of their refusal to accept it, the
11   Secretary shall deposit the payment into the Treasury of the United States as
12   miscellaneous receipts under 29 U.S.C. § 216(c).
13         10.    In agreeing to the monetary terms of this Consent Judgment, the
14   Secretary has relied on the financial documents and information Defendants have
15   provided to the Secretary, including financial declarations, tax returns, and bank
16   statements. All of the documents and information that Defendants have provided to
17   the Secretary concerning Defendants’ finances (including, without limitation, those
18   provided through Defendants’ counsel) are collectively referred to herein as
19   “Defendants’ Financial Representations.” Defendants acknowledge that the
20   Secretary has relied on the accuracy and authenticity of Defendants’ Financial
21   Representations in agreeing to the monetary provisions of this Consent Judgment.
22   On or about May 26, 2021, the Secretary provided Defendants a statement of the
23   total amount of back wages and liquidated damages calculated by the Secretary as
24   due in this litigation for the period of October 1, 2015 through December 31, 2018
25   (this total amount is referred to herein as the “Calculated Amount”), the period of
26   time Defendants operated. The Secretary and Defendants agree that if at any future
27   time there is a judicial determination that Defendants’ Financial Representations
28   are materially inaccurate or false, and that Defendants knew or should have known

      CONSENT JUDGMENT AS TO KP POULTRY AND KEVIN TRUONG
      Case No. 2:19-cv-03546-TJH-PLAx                                                  Page 7
1    before executing this Consent Judgment that the Defendants’ Financial
2    Representations were inaccurate or false, the monetary damages due shall be
3    amended by operation of this Consent Judgment from $200,000.00 plus interest to
4    the full Calculated Amount plus interest, and the full Calculated Amount shall
5    become immediately due to the Secretary. Defendants agree that upon the
6    Secretary’s reasonable belief that Defendants’ Financial Representations were
7    materially false or inaccurate, the Secretary has the right to seek a determination
8    from this Court as to the inaccuracy or falsity of Defendants’ Financial
9    Representations, Defendants’ knowledge and constructive knowledge thereof, and
10   the materiality or the inaccuracy or falsity of those representations. Defendants
11   further agree that the United States District Court for the Central District of
12   California has jurisdiction and that venue is proper in that judicial district for any
13   litigation concerning the provisions of this Paragraph of the Consent Judgment.
14   Defendants further waive any statute of limitations defense that may otherwise bar
15   the Secretary’s ability to obtain relief under this Paragraph of the Consent
16   Judgment. For the purposes of this Paragraph of the Consent Judgment, Defendants
17   waive any challenge to the merits of the Calculated Amount, and agree that the
18   inquiry before the Court under this Paragraph of the Consent Judgment shall be
19   limited to whether Defendants’ Financial Representations were inaccurate or false,
20   their knowledge and constructive knowledge thereof, and the materiality of the
21   inaccuracy or falsity of the representations. Defendants agree that the provisions of
22   this Paragraph of the Consent Judgment do not limit the ability of the United
23   States, including any of its agencies or departments, to seek any other relief, or to
24   seek relief in another court or venue, concerning any inaccuracy or falsity in
25   Defendants’ Financial Representations.
26         11.    Defendants, their officers, agents, servants, and employees and those
27   persons in active concert or participation with Defendants, shall not in any way
28   directly or indirectly, demand, require or accept any of the back wages or

      CONSENT JUDGMENT AS TO KP POULTRY AND KEVIN TRUONG
      Case No. 2:19-cv-03546-TJH-PLAx                                                  Page 8
1    liquidated damages from the individuals listed on the operative Exhibit 1.
2    Defendants shall not threaten or imply that adverse action will be taken against any
3    employee because of their receipt of funds to be paid under this Judgment.
4    Violation of this Paragraph may subject Defendants to equitable and legal
5    damages, including punitive damages and civil contempt.
6          12.     Defendants, their officers, agents, servants, and employees and those
7    persons in active concert or participation with Defendants, shall not in any way
8    retaliate or take any adverse employment action, or threaten or imply that adverse
9    action will be taken against any employee who exercises or asserts their rights
10   under the FLSA or provides information to any public agency investigating
11   compliance with the FLSA. Violation of this Paragraph may subject Defendants to
12   equitable and legal damages, including punitive damages and civil contempt.
13         13.     Defendants shall comply with the FLSA, and if not already in effect at
14   the time of entry of this judgment, shall amend and maintain their payroll practices
15   as follows:
16         a.      Defendants shall accurately record the information required by 29
17                 C.F.R. § 516.2 in the payroll records, including, for each employee (1)
18                 all hours worked by each workday and workweek, including all pre-
19                 and post-shift work such as maintaining clothing, tools, and supplies,
20                 and donning and doffing; (2) the rate(s) of pay for each of the hours
21                 worked during a workweek; (3) the number of pieces completed by
22                 each workday and workweek, if employee is paid per piece; (4) the
23                 total weekly straight-time earnings due for the hours worked during
24                 the workweek; (5) the total premium pay for overtime hours; and (6)
25                 the dollar value of all equipment, tools, clothing, and supplies paid for
26                 and used in or specifically required for the employee’s work.
27         b.      Defendants shall record all wages paid to employees, regardless of the
28                 manner of payment, on its payroll records.

     CONSENT JUDGMENT AS TO KP POULTRY AND KEVIN TRUONG
     Case No. 2:19-cv-03546-TJH-PLAx                                                  Page 9
1          c.     Within 14 days after resuming or commencing operations, Defendants
2                 shall inform all supervisors and managers of requirements of this
3                 Consent Judgment and shall provide a copy of this Consent Judgment
4                 (excluding Exhibits 1 and 2) to all supervisors and managers.
5          d.     Defendants shall not alter or manipulate time or payroll records to
6                 reduce the number of hours actually worked by an employee, and
7                 Defendants shall not encourage workers to under-report their hours
8                 worked.
9          e.     Defendants shall not direct supervisors, employees, or payroll
10                preparers to falsify time or payroll records in any manner including
11                reducing the number of hours worked by employees, and Defendants
12                shall direct supervisors and payroll providers to encourage workers to
13                report all hours worked.
14         14.    If Defendants choose to calculate pay through any type of individual
15   production-based system, such as a piece rate system, Defendants shall provide the
16   following written notice to piece rate employees upon hire and shall place the
17   notice prominently around the workplace. The notice shall be translated into
18   Spanish and Vietnamese and shall read as follows:
19         “Employees who are paid on a piece rate still get overtime payments. You
20   are entitled to advance notice of any piece rate payment, including exactly how the
21   piece rate is calculated. You are entitled to advance notice if your employer makes
22   any change to the piece rate payment. You are entitled to an individual piece rate
23   and cannot be required to accept a group piece rate. If you work more than 40
24   hours in a seven day work week, you are entitled to a half time overtime premium.
25   Your regular piece rate payment does NOT include overtime, but it does include
26   straight time pay for all hours worked. If you work more than 40 hours in a work
27   week, your employer must pay you an EXTRA half time premium for overtime,
28   above and beyond your piece rate. For example, if you work 50 hours in a work

     CONSENT JUDGMENT AS TO KP POULTRY AND KEVIN TRUONG
     Case No. 2:19-cv-03546-TJH-PLAx                                               Page 10
1    week and you earned $1000 from your piece rate work, your employer must pay
2    you $100 in overtime. This amount is determined by taking your $1000 pay and
3    dividing it by the 50 hours you worked to get $20 per hour. $20 per hour is your
4    regular rate. Your employer then must pay you the extra $10 halftime overtime
5    premium for the 10 hours you worked over 40 hours in the work week, for a total
6    of $100 of extra pay. Your employer must give you a pay stub that shows your
7    weekly earnings, how those earnings were calculated, and shows all deductions.”
8          15.       Within 14 days after resuming or commencing operations, Defendants
9    shall hire an independent third party, who is not involved in this litigation and is
10   approved by representatives of the Secretary to conduct training as to the
11   requirements of the FLSA. The training shall be for one session of not less than
12   one hour with an opportunity for questions and answers and shall address the
13   FLSA’s minimum wage, overtime, record keeping, disclosures and anti-retaliation
14   requirements. Defendant Kevin Truong, management, supervisors and individuals
15   who determine the employees’ pay or schedules or who prepare payroll shall
16   attend this training, which shall cover the compensable time for which employees
17   shall receive pay. Defendants shall provide counsel for the Secretary seven days’
18   notice in advance of the training and permit the Secretary’s representative to attend
19   the training.
20         16.       Within 14 days after resuming or commencing operations, Defendants
21   shall supply all of their employees with copies of the attached Exhibit 3, which
22   summarizes terms of this Consent Judgment and the employees’ rights under the
23   FLSA, in English and Spanish. In addition, upon resuming or beginning
24   operations, Defendants shall provide copies of Exhibit 3 to all new hires, and post
25   a copy at their location(s) in an area that is frequented by employees and where it
26   is visible. This provision shall be in effect for a period of three years from the date
27   entry of this Judgment by the Court.
28   FURTHER, IT IS HEREBY ORDERED THAT

      CONSENT JUDGMENT AS TO KP POULTRY AND KEVIN TRUONG
      Case No. 2:19-cv-03546-TJH-PLAx                                                 Page 11
1          17.    The filing, pursuit, and/or resolution of this proceeding with the entry
2    of this Judgment shall not act as or be asserted as a bar to any action or claim under
3    FLSA § 16(b), 29 U.S.C. § 216(b), as to any employee not named on the attached
4    Exhibit 1, nor as to any employee named on the attached Exhibit 1 for any period
5    not specified therein, nor as to any employer other than Defendants.
6          18.    Each Party shall bear its own fees and other expenses incurred by such
7    Party in connection with any stage of this proceeding, including but not limited to
8    attorneys’ fees, which may be available under the Equal Access to Justice Act, as
9    amended.
10
11   IT IS SO ORDERED
12
     Dated: JULY 9, 2021
13
14                                                        _________________________

15                                                        United States District Judge
16
17   Consented to By:
     For Defendants Kevin Truong and KP Poultry, Inc.,
18
19   _________________
     Kevin Truong, [Title]
20
21   Approved as to form,
22   Law Office of Ray Hsu

23   _________________
24   Ray Hsu, Esq.
25
26   For Plaintiff Secretary of Labor,
     United States Department of Labor
27
28   ELENA S. GOLDSTEIN

     CONSENT JUDGMENT AS TO KP POULTRY AND KEVIN TRUONG
     Case No. 2:19-cv-03546-TJH-PLAx                                                Page 12
1    Acting Solicitor of Labor

2    SUSAN G. KUMLI
3    Acting Regional Solicitor
4    ANDREW J. SCHULTZ
5    Counsel for Wage and Hour
6
     NISHA PAREKH
7    ADRIANA E. AHUMADA
8    Trial Attorneys

9    By:_______________
10
     KATHERINE E. CAMERON
11   Senior Trial Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     CONSENT JUDGMENT AS TO KP POULTRY AND KEVIN TRUONG
     Case No. 2:19-cv-03546-TJH-PLAx                      Page 13
1                                       EXHIBIT 2
2                                PAYMENT SCHEDULE
3
     PM    PAYMENT      BEGINNING     PAYMENT      PRINCIPAL    INTEREST   ENDING
4    NO.   DATE         BALANCE                                            BALANCE
5    1     08/30/2021   $120,000.00   $10,054.25   $9,954.25    $100.00    $110,045.75
     2     09/30/2021   $110,045.75   $10,054.25   $9,962.54    $91.70     $100,083.21
6    3     10/30/2021   $100,083.21   $10,054.25   $9,970.85    $83.40     $90,112.36
7    4     11/30/2021   $90,112.36    $10,054.25   $9,979.16    $75.09     $80,133.20
     5     12/30/2021   $80,133.20    $10,054.25   $9,987.47    $66.78     $70,145.73
8    6     01/30/2022   $70,145.73    $10,054.25   $9,995.79    $58.45     $60,149.94
     7     02/28/2022   $60,149.94    $10,054.25   $10,004.12   $50.12     $50,145.81
9    8     03/28/2022   $50,145.81    $10,054.25   $10,012.46   $41.79     $40,133.35
10   9     04/28/2022   $40,133.35    $10,054.25   $10,020.80   $33.44     $30,112.55
     10    04/28/2022   $30,112.55    $10,054.25   $10,029.16   $25.09     $20,083.39
11   11    05/28/2022   $20,083.39    $10,054.25   $10,037.51   $16.74     $10,045.88
     12    06/28/2022   $10,045.88    $10,054.25   $10,045.88   $8.37      $0.00
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     CONSENT JUDGMENT AS TO KP POULTRY AND KEVIN TRUONG
     Case No. 2:19-cv-03546-TJH-PLAx                                             Page 14
1                                        EXHIBIT 3
2                          EMPLOYEE RIGHTS STATEMENT
3          The U.S. Department of Labor has resolved a lawsuit against your
4    employers KP Poultry, Inc. and Kevin Truong. The lawsuit was filed because the
5    Labor Department alleged that your employers did not pay the half time overtime
6    premium to cutters and packers when they worked more than 40 hours per week.
7          The lawsuit continues against TL Foods, Lily “Mei” Tseng, Aiwa Tang-Ton,
8    Express Poultry Services, and Jimmy Huynh. The lawsuit seeks additional back
9    wages owed to cutters and packers for overtime and minimum wage pay.
10         Your Employer must pay you for all hours worked, which includes all time
11   that you are required to be on the Employer’s premises and are not free from
12   duties.
13         You have the right to have all hours worked for your employer in one pay
14   period to be counted on one time record.
15         Your piece-rate earnings must at least be equal to the hourly state minimum
16   wage for all hours worked. You have the right to be paid for overtime, which
17   means that you have the right to be paid an additional one-half time premium on
18   your regular hourly rate for all hours you work more than 40 hours in one
19   workweek.
20         You have the right to inspect your time records.
21         You have the right to speak with the U.S. Department of Labor if you think
22   your Employer has not paid you for all hours worked, paid overtime, or has tried to
23   deter you from asserting your rights to the wages required by law.
24         The U.S. Department of Labor has the right to inspect your Employer’s
25   worksite at any time, and you have the right to talk to any representative of the U.
26   S. Department of Labor privately and not in the presence of your employer. Your
27   employer may not encourage or order you to leave your work areas or residences
28   to prevent or discourage you from speaking with the U.S. Department of Labor.

      CONSENT JUDGMENT AS TO KP POULTRY AND KEVIN TRUONG
      Case No. 2:19-cv-03546-TJH-PLAx                                               Page 15
1          You can call the U.S. Department of Labor to make a confidential complaint
2    at (626) 966-0478 or 1-866-4-USWAGE.
3          YOUR EMPLOYER IS SUBJECT TO PENALTIES IF YOUR
4    EMPLOYER VIOLATES THE LAW. PLEASE NOTIFY THE US
5    DEPARTMENT OF LABOR IF YOU THINK YOUR EMPLOYER HAS NOT
6    FULFILLED THE REQUIREMENTS OF THIS NOTICE.
7          Employees who are paid on a piece rate still get overtime payments. You are
8    entitled to advance notice of any piece rate payment, including exactly how the
9    piece rate is calculated. You are entitled to advance notice if your employer makes
10   any change to the piece rate payment. You are entitled to an individual piece rate
11   and cannot be required to accept a group piece rate. If you work more than 40
12   hours in a seven day work week, you are entitled to a half time overtime premium.
13   Your regular piece rate payment does NOT include overtime, but it does include
14   straight time pay for all hours worked. If you work more than 40 hours in a work
15   week, your employer must pay you an EXTRA half time premium for overtime,
16   above and beyond your piece rate. For example, if you work 50 hours in a work
17   week and you earned $1000 from your piece rate work, your employer must pay
18   you $100 in overtime. This amount is determined by taking your $1000 pay and
19   dividing it by the 50 hours you worked to get $20 per hour. $20 per hour is your
20   regular rate. Your employer then must pay you the extra $10 halftime overtime
21   premium for the 10 hours you worked over 40 hours in the work week, for a total
22   of $100 of extra pay. Your employer must give you a pay stub that shows your
23   weekly earnings, how those earnings were calculated, and shows all deductions.
24
25
26
27
28

     CONSENT JUDGMENT AS TO KP POULTRY AND KEVIN TRUONG
     Case No. 2:19-cv-03546-TJH-PLAx                                              Page 16
